DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This action is responsive to the preliminary amendments and remarks received 24 August 2020. Claims 1 - 9, 11 - 15 and 17 - 22 are currently pending. 

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the figure 10 of the drawings should be provided with descriptive text labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities: Lines 1 - 2 of claim 8 recite, in part, “method of claim 1, wherein setting the defect pattern detection reference comprises” which appears to contain a minor informality. The Examiner suggests amending the claim to --method of claim 1, further comprising: setting the defect pattern detection reference, wherein the setting the defect pattern detection reference comprises-- in order to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 - 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the center of gravity of the target pattern" in lines 2 - 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the center of gravity of the target pattern" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the center of gravity of the contour image" in lines 3 - 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nojima U.S. Publication No. 2006/0008135 A1 in view of Kitamura et al. U.S. Publication No. 2010/0303334 A1.

-	With regards to claim 11, Nojima discloses a method of verifying optical proximity effect correction, (Nojima, Abstract, Figs. 1 - 3, Pg. 2 ¶ 0030 - 0034, 0036 and 0038 - 0039, Pg. 3 ¶ 0042 - 0043) comprising: generating a design pattern layout comprising a target pattern; (Nojima, Figs. 1 - 3, Pg. 2 ¶ 0031 and 0038) generating a correction pattern layout from the design pattern layout by performing optical proximity effect correction; (Nojima, Figs. 1 - 3, Pg. 2 ¶ 0031 and 0038 - 0040) generating a simulation pattern by performing a simulation using the correction pattern layout; (Nojima, Abstract, Figs. 1 - 3, Pg. 2 ¶ 0032 and 0039 - 0040) and detecting a defect pattern from the simulation pattern, (Nojima, Abstract, Figs. 1 & 2, Pg. 1 ¶ 0014 - 0015, Pg. 2 ¶ 0032 - 0034 and 0036, Pg. 3 ¶ 0042 - 0043 and 0054 - 0059, Pg. 4 ¶ 0066 - 0069 and 0073) wherein the detecting the defect pattern comprises: acquiring position data of the target pattern; (Nojima, Fig. 4, 5, 8 & 12, Pg. 3 ¶ 0043 - 0053, Pg. 4 ¶ 0068 - 0071) acquiring position data of the simulation pattern; (Nojima, Fig. 4, 5, 8 & 12, Pg. 3 ¶ 0043 - 0053, Pg. 4 ¶ 0068 - 0071) and determining whether the simulation pattern is the defect pattern using the position data of the target pattern and the position data of the simulation pattern. (Nojima, Fig. 4, 5, 8 & 12, Pg. 3 ¶ 0043 - 0053, Pg. 4 ¶ 0068 - 0072) Nojima fails to disclose explicitly acquiring a center of gravity of the target pattern; acquiring a center of gravity of the simulation pattern; and determining whether the simulation pattern is the defect pattern using the center of gravity of the target pattern and the center of gravity of the simulation pattern. Pertaining to analogous art, Kitamura et al. disclose detecting a defect pattern from the simulation pattern, (Kitamura et al., Pg. 2 ¶ 0015, Pg. 12 ¶ 0252 - Pg. 13 ¶ 0256, Pg. 16 ¶ 0316 - 0317, Pg. 26 ¶ 0503 - 0505, Pg. 28 ¶ 0545 - 0547, Pg. 39 ¶ 0741 - 0742, Pg. 40 ¶ 0753 - 0755) wherein the detecting the defect pattern comprises: acquiring position data of a center of gravity of the target pattern; (Kitamura et al., Fig. 70, Pg. 17 ¶ 0326 and 0333, Pg. 23 ¶ 0460 - 0462, Pg. 28 ¶ 0545 - 0547 [“FIG. 70 is a diagram showing a placement error of an isolated pattern. A placement error is defined as a distance between a centroid 162 of edges 160 of a reference pattern (which forms an isolated pattern) and a centroid 161 of edges 159 of an image of a pattern to-be-inspected (which forms the isolated pattern)”]) acquiring position data of a center of gravity of the simulation pattern; (Kitamura et al., Fig. 70, Pg. 16 ¶ 0311 and 0316 - 0317, Pg. 17 ¶ 0326 and 0333, Pg. 23 ¶ 0460 - 0462, Pg. 28 ¶ 0545 - 0547 [“FIG. 70 is a diagram showing a placement error of an isolated pattern. A placement error is defined as a distance between a centroid 162 of edges 160 of a reference pattern (which forms an isolated pattern) and a centroid 161 of edges 159 of an image of a pattern to-be-inspected (which forms the isolated pattern)”]) and determining whether the simulation pattern is the defect pattern using the position data of the center of gravity of the target pattern and the position data of the center of gravity of the simulation pattern. (Kitamura et al., Fig. 70, Pg. 28 ¶ 0545 - 0547 [“FIG. 70 is a diagram showing a placement error of an isolated pattern. A placement error is defined as a distance between a centroid 162 of edges 160 of a reference pattern (which forms an isolated pattern) and a centroid 161 of edges 159 of an image of a pattern to-be-inspected (which forms the isolated pattern)” and “If the placement error is not within the allowable placement error of an isolated pattern in the above-mentioned 3.3 Recipe data ‘2. The limit values of the negative side and the positive side of the allowable pattern deformation quantities’, it is recognized that the isolated pattern has a defect.”]) Nojima and Kitamura et al. are combinable because they are both directed towards semiconductor photomask design pattern layout inspection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nojima with the teachings of Kitamura et al. This modification would have been prompted in order to substitute the technique of extracting errors based on an edge to pattern distance of Nojima for the process of recognizing defects based on a center of gravity to center of gravity distance of Kitamura et al. The process of recognizing defects based on a center of gravity to center of gravity distance of Kitamura et al. could be substituted in place of the technique of extracting errors based on an edge to pattern distance of Nojima utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination defects from a simulation pattern would be detected based on analyzing a distance between a center of gravity of a target pattern in a design pattern layout and a center of gravity of a simulation pattern. Furthermore, this modification would have been prompted by the teachings and suggestions of Nojima that a variety of different methods may be utilized to detect errors in the simulation pattern and that a relative positional relationship between pattern shapes of design pattern data and pattern shapes of simulation pattern data could be utilized to detect errors in the simulation pattern, see at least page 3 paragraphs 0042 - 00048 and 0060 and page 4 paragraphs 0067 - 0070 of Nojima. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a distance between a center of gravity of a target pattern in a design pattern layout and a center of gravity of a simulation pattern would be analyzed to detect defects from the simulation pattern and verify optical proximity corrected design pattern layout data. Therefore, it would have been obvious to combine Nojima with Kitamura et al. to obtain the invention as specified in claim 11.

-	With regards to claim 14, Nojima in view of Kitamura et al. disclose the method of claim 11, wherein the determining whether the simulation pattern is the defect pattern comprises: calculating a distance between the target pattern and the simulation pattern, (Nojima, Figs. 3 - 5, 8 & 12, Pg. 3 ¶ 0044 - 0053, Pg. 4 ¶ 0068 - 0072) and comparing the calculated distance with a defect pattern detection reference. (Nojima, Pg. 3 ¶ 0048 - 0055, Pg. 4 ¶ 0068 - 0072 [“Using the edge 11 of the simulation pattern C as a reference, the first difference value X is detected from the distance between the edge 11 and the design pattern A” and “It is determined whether the first difference value X detected by a method such as one of the above-mentioned methods A) to D) is equal to or larger than the predetermined value V1.”]) Nojima fails to disclose explicitly calculating a distance between the center of gravity of the target pattern and the center of gravity of the simulation pattern. Pertaining to analogous art, Kitamura et al. disclose wherein the determining whether the simulation pattern is the defect pattern comprises: calculating a distance between the center of gravity of the target pattern and the center of gravity of the simulation pattern, (Kitamura et al., Fig. 70, Pg. 28 ¶ 0545 - 0547 [“FIG. 70 is a diagram showing a placement error of an isolated pattern. A placement error is defined as a distance between a centroid 162 of edges 160 of a reference pattern (which forms an isolated pattern) and a centroid 161 of edges 159 of an image of a pattern to-be-inspected (which forms the isolated pattern)”]) and comparing the calculated distance with a defect pattern detection reference. (Kitamura et al., Fig. 70, Pg. 28 ¶ 0545 - 0547 [“FIG. 70 is a diagram showing a placement error of an isolated pattern. A placement error is defined as a distance between a centroid 162 of edges 160 of a reference pattern (which forms an isolated pattern) and a centroid 161 of edges 159 of an image of a pattern to-be-inspected (which forms the isolated pattern)” and “If the placement error is not within the allowable placement error of an isolated pattern in the above-mentioned 3.3 Recipe data ‘2. The limit values of the negative side and the positive side of the allowable pattern deformation quantities’, it is recognized that the isolated pattern has a defect.”]) 

-	With regards to claim 15, Nojima in view of Kitamura et al. disclose the method of claim 14, wherein the determining whether the simulation pattern is the defect pattern comprises: when the calculated distance is greater than the defect pattern detection reference, determining that the simulation pattern is the defect pattern. (Nojima, Pg. 3 ¶ 0048 - 0055, Pg. 4 ¶ 0068 - 0072 [“Using the edge 11 of the simulation pattern C as a reference, the first difference value X is detected from the distance between the edge 11 and the design pattern A”, “It is determined whether the first difference value X detected by a method such as one of the above-mentioned methods A) to D) is equal to or larger than the predetermined value V1” and “In ST4, portions (error candidates) containing locations at which the first difference value X is equal to or larger than the predetermined value V1 are extracted.”]) In addition, analogous art Kitamura et al. disclose wherein the determining whether the simulation pattern is the defect pattern comprises: when the calculated distance is greater than the defect pattern detection reference, determining that the simulation pattern is the defect pattern. (Kitamura et al., Fig. 70, Pg. 28 ¶ 0545 - 0547 [“FIG. 70 is a diagram showing a placement error of an isolated pattern. A placement error is defined as a distance between a centroid 162 of edges 160 of a reference pattern (which forms an isolated pattern) and a centroid 161 of edges 159 of an image of a pattern to-be-inspected (which forms the isolated pattern)” and “If the placement error is not within the allowable placement error of an isolated pattern in the above-mentioned 3.3 Recipe data ‘2. The limit values of the negative side and the positive side of the allowable pattern deformation quantities’, it is recognized that the isolated pattern has a defect.”]) 

-	With regards to claim 17, Nojima in view of Kitamura et al. disclose the method of claim 14, further comprising: after the detecting the defect pattern, correcting the correction pattern layout using the simulation pattern. (Nojima, Fig. 1, Pg. 2 ¶ 0034, Pg. 4 ¶ 0066, Pg. 5 ¶ 0086) Nojima fails to disclose explicitly correcting the correction pattern layout using the position data of the center of gravity of the simulation pattern. Pertaining to analogous art, Kitamura et al. disclose correcting the correction pattern layout using the position data of the center of gravity of the simulation pattern. (Kitamura et al., Pg. 16 ¶ 0311 and 0316 - 0317, Pg. 17 ¶ 0326 and 0333, Pg. 18 ¶ 0365, Pg. 28 ¶ 0545 - 0547, Pg. 49 ¶ 0926 - Pg. 50 ¶ 0933, Pg. 50 ¶ 0935 - 094, Pg. 52 ¶ 0976 - 0979, Pg. 60 ¶ 1086 - 1095 and 1105 - 1107, Pg. 61 ¶ 1120 - 1123 and 1129 [“(x,y) are coordinate values of a point on the reference pattern, and (X,Y) are coordinate values of an edge of an image of a pattern to-be-inspected corresponding to the above point”, “The reference pattern is corrected by using the coefficients `a` to `f`”]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Nojima in view of Kitamura et al. with additional teachings of Kitamura et al. This modification would have been prompted in order to enhance the combined base device of Nojima in view of Kitamura et al. with the well-known and applicable technique Kitamura et al. applied to a similar device. Utilizing the position data of the center of gravity of the simulation pattern to correct the correction pattern layout, as taught by Kitamura et al., would enhance the combined base device by improving its ability to accurately and efficiently create correction pattern layout data for design pattern layout data that reliably transfers the design pattern layout data to a wafer since the location in the correction pattern layout data responsible for producing an error would be taken into account when further correcting the correction pattern layout data. Furthermore, this modification would have been prompted by the teachings and suggestions of Nojima that if an error is found in the simulation pattern then error candidate information is utilized to correct design pattern layout data and change an OPC parameter, see at least page 2 paragraph 0034, page 4 paragraph 0066 and page 5 paragraph 0086 of Nojima. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the position data of the center of gravity of the simulation pattern would be utilized to correct the correction pattern layout so as to enhance the ability of the combined base device to accurately and efficiently create correction pattern layout data for design pattern layout data that reliably transfers the design pattern layout data to a wafer since a location in the correction pattern layout data responsible for producing an error would be able to be taken into account when further correcting the correction pattern layout data. Therefore, it would have been obvious to combine Nojima in view of Kitamura et al. with additional teachings of Kitamura et al. to obtain the invention as specified in claim 17.

Allowable Subject Matter
Claims 1 - 9, 18 and 19 are allowed.
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20 - 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate nor does it suggest the combination as presently claimed. In particular, with regards to claims 1 - 9 and 18 - 22, a method of verifying optical proximity effect correction comprising: generating a correction pattern layout from a design pattern layout comprising a target pattern by performing optical proximity effect correction, generating a contour image comprising an image pattern using the correction pattern layout, detecting a defect pattern from the image pattern of the contour image based on comparing a reference with a distance between a center of gravity of the target pattern and a center of gravity of the image pattern, and correcting the correction pattern layout using data of the defect pattern, wherein the center of gravity of the image pattern is acquired by splitting the image pattern into a plurality of fine patterns, and collecting position data of a center of gravity of each of the plurality of fine patterns. With respect to claim 12, a method of verifying optical proximity effect correction, comprising: generating a correction pattern layout from a design pattern layout comprising a target pattern by performing optical proximity effect correction, generating a simulation pattern by performing a simulation using the correction pattern layout, and detecting a defect pattern from the simulation pattern based on a center of gravity of the target pattern and a center of gravity of the simulation pattern, wherein the center of gravity of the simulation pattern is acquired by splitting the simulation pattern into a plurality of fine patterns, and collecting a center of gravity of each of the plurality of fine patterns. These elements, in combination with the remaining components of the claims, are not taught nor are they suggested by the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al. U.S. Patent No. 6,470,489; which is directed towards a method for performing design rule checking on optical proximity corrected design pattern layout data, wherein a simulation is performed on the optical proximity corrected design pattern layout data to produce a simulated image and the simulated image is compared to a desired image to verify the suitability of the optical proximity corrected design pattern layout data.
Chua et al. U.S. Patent No. 9,122,160; which is directed towards a method and apparatus for performing optical proximity and photomask correction, wherein a corrected photomask is obtained by performing optical proximity correction on an input photomask, a simulation is applied to the corrected photomask to determine errors and the determined errors are corrected to generate a final photomask.
Hamamoto U.S. Publication No. 2010/0115765 A1; which is directed towards an apparatus and method for performing layout verification of a photomask, wherein optical proximity correction (OPC) is applied to the photomask to create post-OPC data, a lithography simulation is performed on the post-OPC data to create post-simulation data, errors are detected based on the post-simulation data and the layout of the photomask is corrected based on the detected errors.
Kim et al. U.S. Patent No. 10,170,495; which is directed towards an optical proximity correction (OPC) verifying method, wherein OPC is applied to design layout data to form optical proximity corrected design layout data and the optical proximity corrected design layout data is verified based on a shift value calculated between a location of a first pattern in the design layout data and a location of a second pattern in the optical proximity corrected design layout data.
Lee et al. U.S. Patent No. 8,423,920; which is directed towards a method of verifying patterns obtained by performing optical proximity correction (OPC) on design pattern layout data, wherein a layout of correction patterns is formed by performing OPC on the design pattern layout data, verification data about the layout of correction patterns is collected and the layout of correction patterns is verified based on determining whether or not the design pattern layout data and the layout of correction patterns are substantially identical to each other. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667